Citation Nr: 1026166	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for bilateral ankle 
disabilities (characterized as bilateral ankle injuries).

5.  Entitlement to service connection for a lumbosacral spine 
disability (characterized as lumbosacral spine arthritis).

6.  Entitlement to service connection for a skin disability 
(characterized as skin cancer of the left ear and left forearm).

7.  Entitlement to service connection for bilateral knee 
disabilities (characterized as retropatellar knee syndrome).

8.  Entitlement to service connection for a cervical spine 
disability (characterized as degenerative joint 
disease/degenerative disc disease of the cervical spine).

9.  Entitlement to service connection for bilateral hip 
disabilities (characterized as bursitis).

10.  Entitlement to non-service-connected disability pension 
benefits after December 1, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and December 2007 rating decisions and 
a December 2003 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing was held at the RO before the undersigned 
Acting Veterans Law Judge in June 2009 and a copy of the hearing 
transcript has been added to the claims file.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
PTSD.  The Board notes that the Veteran's TDIU claim was denied 
in rating decisions issued in October 2008 and in June 2009.  The 
Veteran did not initiate an appeal with respect to the denial of 
this claim, however.  He testified credibly in June 2009 that he 
was not employable by reason of his service-connected PTSD.  In 
light of Rice this claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to an initial rating greater than 50 percent for PTSD 
also is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

In testimony at his June 3, 2009, Board hearing, prior to the 
promulgation of a decision in the appeal, the appellant requested 
a withdrawal of his appeal with respect to the denial of his 
service connection claims for a lung disability, bilateral ankle 
disabilities (characterized as bilateral ankle injuries), a 
lumbosacral spine disability (characterized as lumbosacral spine 
arthritis), a skin disability (characterized as skin cancer of 
the left ear and left forearm), bilateral knee disabilities 
(characterized as retropatellar knee syndrome), a cervical spine 
disability (characterized as degenerative joint 
disease/degenerative disc disease of the cervical spine), 
bilateral hip disabilities (characterized as bursitis), and his 
claim of entitlement to NSC disability pension benefits after 
December 1, 2003.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met on the issues of entitlement to service connection for a 
lung disability, bilateral ankle disabilities (characterized as 
bilateral ankle injuries), a lumbosacral spine disability 
(characterized as lumbosacral spine arthritis), a skin disability 
(characterized as skin cancer of the left ear and left forearm), 
bilateral knee disabilities (characterized as retropatellar knee 
syndrome), a cervical spine disability (characterized as 
degenerative joint disease/degenerative disc disease of the 
cervical spine), bilateral hip disabilities (characterized as 
bursitis), and for NSC disability pension benefits after 
December 1, 2003.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims of service connection for a 
lung disability, bilateral ankle disabilities (characterized as 
bilateral ankle injuries), a lumbosacral spine disability 
(characterized as lumbosacral spine arthritis), a skin disability 
(characterized as skin cancer of the left ear and left forearm), 
bilateral knee disabilities (characterized as retropatellar knee 
syndrome), a cervical spine disability (characterized as 
degenerative joint disease/degenerative disc disease of the 
cervical spine), bilateral hip disabilities (characterized as 
bursitis), and his claim of entitlement to NSC disability pension 
benefits after December 1, 2003, the Board notes that it may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2007).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, through 
his authorized representative, testified before the Board on 
June 5, 2009, prior to the promulgation of this decision, that he 
was withdrawing his appeal for all of these claims.  He also 
submitted a signed VA Form 21-4138 dated on June 5, 2009, to that 
effect.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to the Veteran's 
claims of service connection for a lung disability, bilateral 
ankle disabilities (characterized as bilateral ankle injuries), a 
lumbosacral spine disability (characterized as lumbosacral spine 
arthritis), a skin disability (characterized as skin cancer of 
the left ear and left forearm), bilateral knee disabilities 
(characterized as retropatellar knee syndrome), a cervical spine 
disability (characterized as degenerative joint 
disease/degenerative disc disease of the cervical spine), 
bilateral hip disabilities (characterized as bursitis), and his 
claim of entitlement to NSC disability pension benefits after 
December 1, 2003.  Accordingly, the Board does not have 
jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for a lung disability is 
dismissed.

Entitlement to service connection for bilateral ankle 
disabilities (characterized as bilateral ankle injuries) is 
dismissed.

Entitlement to service connection for a lumbosacral spine 
disability (characterized as lumbosacral spine arthritis) is 
dismissed.

Entitlement to service connection for a skin disability 
(characterized as skin cancer of the left ear and left forearm) 
is dismissed.

Entitlement to service connection for bilateral knee disabilities 
(characterized as retropatellar knee syndrome) is dismissed.

Entitlement to service connection for a cervical spine disability 
(characterized as degenerative joint disease/degenerative disc 
disease of the cervical spine) is dismissed.

Entitlement to service connection for bilateral hip disabilities 
(characterized as bursitis) is dismissed.

Entitlement to non-service-connected disability pension benefits 
after December 1, 2003, is dismissed.


REMAND

The Veteran also contends that his service-connected PTSD has 
worsened.  He specifically testified at his June 2009 Board 
hearing that he was unable to sleep, experienced increased 
suicidal and homicidal ideation, and had more anger because his 
service-connected PTSD had worsened.  He also testified that his 
service-connected PTSD had strained his relationships with his 
wife, his adult children, and with his stepchildren.  A review of 
the claims file shows that the Veteran's most recent VA 
examination for PTSD occurred in September 2008.  Given the 
Veteran's contentions and the length of time which has elapsed 
since his most recent VA examination, the Board finds that, on 
remand, the Veteran should be scheduled for updated VA 
examination which addresses the current nature and severity of 
his service-connected PTSD.

The Veteran also testified in June 2009 that he had been treated 
recently by VA for his service-connected PTSD.  He testified 
further that he had applied to participate in several additional 
outpatient treatment programs offered through VA to treat his 
service-connected PTSD, including a weekly group therapy session 
with a psychiatrist focused on combat trauma at the VA Medical 
Center in Temple, Texas, which was scheduled to begin after the 
Veteran's hearing was held.  The Veteran also testified further 
that he recently had been entered in to a treatment program 
through the VA domiciliary in Temple, Texas.  A review of the 
claims file shows that the Veteran's VA outpatient treatment 
records dated through June 15, 2009, have been associated with 
claims file.  The Board finds that the Veteran's Board hearing 
testimony suggests the existence of additional outstanding VA 
treatment records which have not been obtained by the RO.  Thus, 
on remand, the RO/AMC should attempt to obtain the Veteran's up-
to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for PTSD since his separation from active 
service.  Obtain all VA treatment records 
from June 15, 2009 to the present.  
Specifically, obtain all of the Veteran's VA 
treatment records from the VA Medical Center 
in Temple, Texas, including any records from 
the domiciliary.  Once signed releases are 
obtained from the Veteran, obtain any private 
treatment records that have not been obtained 
already.  A copy of any response(s), to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

2.  Then, schedule the Veteran for an 
examination to determine the current nature 
and etiology of his service-connected PTSD.  
The claims file must be made available to the 
examiner(s) for review.  All necessary tests 
should be conducted and the examiner should 
determine the extent of the Veteran's PTSD 
symptoms as well as the effect on his social 
and occupational functioning and provide a 
Global Assessment of Functioning (GAF) score 
due to PTSD.


3.  The Veteran should be scheduled for an 
examination to determine the effects of his 
PTSD on his ability to obtain and maintain 
employment.  The examiner is asked to obtain 
a complete occupational history from the 
Veteran, if possible, and to provide an 
opinion as to whether, following a review of 
the claims file and physical examination of 
the Veteran, the Veteran's service-connected 
PTSD renders him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion expressed.  

4.  Thereafter, readjudicate the Veteran's 
higher initial rating claim for PTSD and his 
TDIU claim.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


